THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 7TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of November, 2015, the cause upon appeal to revise or reverse your judgment between

     EAST TEXAS MEDICAL CENTER D/B/A EAST TEXAS MEDICAL CENTER
                EMERGENCY MEDICAL SERVICES, Appellant

                       NO. 12-15-00014-CV; Trial Court No. 13-0984-A

                                Opinion by Greg Neeley, Justice.

JODY DELAUNE INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF CRYSTAL DELAUNE, DECEASED AND AS NEXT FRIEND OF D. D., D.
                   D. AND D. A. D., MINORS, Appellee

was determined; and therein our said Court made its order in these words:

      “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.

        It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that all costs of this appeal are hereby adjudged against the
Appellant, EAST TEXAS MEDICAL CENTER D/B/A EAST TEXAS MEDICAL
CENTER EMERGENCY MEDICAL SERVICES, for which execution may issue, and that
this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 1st day of December, 2017.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk